NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 FILMON ESTEFANOS ITBARK,                         No.    13-72575

                   Petitioner,                    Agency No. A088-429-386

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Filmon Estefanos Itbark, a native of Saudi Arabia and citizen of Eritrea,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the adverse credibility standards

created by the REAL ID Act. Ren v. Holder, 648 F.3d 1079, 1083-84, 1089-90

(9th Cir. 2011). We grant petition for review and remand.

      Substantial evidence does not support the agency’s adverse credibility

determination based on two inconsistencies, evasiveness, and an implausibility

finding. See id. at 1089 (adverse credibility finding not supported under the

totality of circumstances). Further, the agency’s corroboration finding did not

comply with the notice and opportunity requirements set forth in Ren v. Holder.

See Zhi v. Holder, 751 F.3d 1088, 1095 (9th Cir. 2014) (IJ erred by not providing

petitioner notice of the evidence that was required and an opportunity to explain

why it might be unavailable).

      Thus, we grant the petition for review and remand Itbark’s asylum,

withholding of removal, and CAT claims to the agency, on an open record, for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam); see also Soto-Olarte v. Holder, 555 F.3d 1089,

1095 (9th Cir. 2009).

      Itbark should address his request regarding judicial notice of the 2010 Saudi

Arabia country report to the agency on remand.

   PETITION FOR REVIEW GRANTED; REMANDED.


                                         2                                      13-72575